As filed with the Securities and Exchange Commission on , 2011 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 GREENHOUSE HOLDINGS, INC. (Exact name of Registrant as specified in its charter) Nevada 26-2903011 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code) (I.R.S. Employer Identification No.) 5171 Santa Fe Street, Suite I, San Diego, California, 92109 Telephone: (858) 273-2626 (Address and telephone number of Registrant's principal executive offices) National Registered Agents, Inc. 1000 E. William St. Suite 204 Carson City, Nevada., 89701 (800) 520 6724 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies of notices and other communications should be sent to: Peter Campitiello, Esq. Tarter Krinsky & Drogin LLP 1350 Broadway New York, New York 10018 Tel: 212-216-8002 Fax: 212-216-8001 Approximate date of commencement of proposed sale to the public: From time to time after this Registration Statement is declared effective. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box. If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated file, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act Large accelerated filero Accelerated filero Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting companyx 1 CALCULATION OF REGISTRATION FEE Title of Each Class of Securities to be Registered Amount to be Registered Proposed Maximum Offering Price Per Share (1) Proposed Maximum Aggregate Offering Price (2) Amount of Registration Fee Common Stock, $0.001 par value per share, underlying Series A Preferred Stock (3) $ $ $ Common Stock, $0.001 par value per share, issuable upon exercise of warrants [Placement Agent Discounts and Commissions] TOTAL $ $ $ Pursuant to Rule 416 promulgated under the Securities Act of 1933, as amended, there are also registered hereunder such indeterminate number of additional shares as may be issued to the selling stockholders to prevent dilution resulting from stock splits, stock dividends or similar transactions. Estimated solely for purposes of calculating the registration fee. The registration fee is calculated pursuant to Rule 457(c). Our common stock is quoted under the symbol “GRHU.OB” on the Over-the-Counter Bulletin Board (“OTCBB”). As of February 11, 2011, the last reported bid price was $2.80 per share and the last reported asked price was $2.80 per share. The average of the bid and asked prices as of such date was $2.80 per share. Accordingly, the registration fee is $3,250.80 based on $2.80 per share. Consists of shares of common stock issuable upon conversion of the Series A Preferred Stock and shares of common stock issuable upon exercise of the warrants, assumingsale of all the units. The Registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act, or until this registration statement shall become effective on such date as the Securities and Exchange Commission, acting pursuant to said Section 8(a), may determine. 2 The information in this prospectus is not complete and may be changed. We may not sell these securities until the registration statement filed with the securities and exchangecommission is effective. This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. PRELIMINARY PROSPECTUS SUBJECT TO COMPLETION DATED , 2011 GREENHOUSE HOLDINGS, INC. Shares of Series A Preferred Stock (and Shares of Common Stock underlying the Series A Preferred Stock) Warrants (and Shares of Common Stock underlying the Warrants) We are offering up to shares of Series A convertible preferred stock and warrants to purchase up to shares of our common stock in this offering. The Series A preferred stock and warrants will be sold in units for a purchase price equal to $ per unit, with each unit consisting of (1) shares of Series A convertible preferred stock which is convertible into shares of our common stock and(2) a warrant to purchase shares of common stock.Subject to ownership limitations, the Series A preferred stock is convertible at any time at the option of the holder into shares of our common stock at a conversion price of $ per share. For a more detailed description of the Series A preferred stock, see the section entitled “Description of Series A Preferred Stock” beginning on page of this prospectus. For a more detailed description of our warrants, see the section entitled “Description of Warrants” beginning on page of this prospectus.For a more detailed description of our common stock, see the section entitled “Description of Common Stock” beginning on page of this prospectus. Our common stock is traded on the OTC Bulletin Board under the symbol “GRHU.” The last reported sale price of our common stock on February 11, 2011 was $2. per share. We have retained Ladenburg Thalmann & Co. Inc. (the “Placement Agent”) to act as placement agent in connection with this offering and to use its “best efforts” to solicit offers to purchase the units. See “Plan of Distribution” beginning on page of this prospectus for more information regarding this arrangement. Investing in our securities involves a high degree of risk. See “Risk Factors” beginning on page of this prospectus for more information. Per Unit Total Public offering price $ $ Placement Agent fees $ $ Proceeds, before expenses, to us $ $ The Placement Agent is not purchasing or selling any of our units pursuant to this prospectus supplement or the accompanying prospectus, nor are we requiring any minimum purchase or sale of any specific number of units. Because there is no minimum offering amount required as a condition to the closing of this offering, the actual public offering amount, placement agent fees and proceeds to us are not presently determinable and may be substantially less than the maximum amounts set forth above. We expect that delivery of the units being offered pursuant to this prospectus supplement will be made to purchasers on or about , 2011. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus or the prospectus to which it relates is truthful or complete. Any representation to the contrary is a criminal offense. Ladenburg Thalmann & Co. Inc. 1 The date of this prospectus is , 2011. 2 TABLE OF CONTENTS Page Prospectus Summary 1 The Offering 2 Risk Factors 3 Use of Proceeds 9 Dilution 9 Dividend Policy 9 Capitalization 10 Description of Securities to be Registered 10 Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 14 Plan of Distribution 14 Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Business 21 Properties 24 Management 25 Executive Compensation 28 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 29 Certain Relationships and Related Transactions and Director Independence 30 Material U.S. Federal Tax Considerations 32 Legal Proceedings 35 Legal Matters 35 Experts 35 Disclosure of Commission Position on Indemnification for Securities Act Liabilities 36 Where You Can Find More Information 37 Index to Financial Statements 38 Other Information 3 Table of Contents Cautionary Note Regarding Forward-Looking Statements This prospectus contains forward-looking statements that are based on current expectations, estimates, forecasts and projections regarding management’s beliefs and assumptions about the industry in which we operate. Such statements include, in particular, statements about our plans, strategies and prospects under the headings “Prospectus Summary,” “Risk Factors,” “Use of Proceeds,” “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and “Business.” When used in this prospectus, the words “anticipate,” “believe,” “could,” “estimate,” “expect,” “intend,” “may,” “plan,” “potential,” “predict,” “project,” “should,” “will,” “would,” and similar expressions identify forward-looking statements. Forward-looking statements are not a guarantee of future performance or results, and will not necessarily be accurate indications of the times at, or by, which such performance or results will be achieved. Forward-looking statements are based on information available at the time the statements are made and involve known and unknown risks, uncertainties and other factors that may cause actual outcomes and results to differ materially from what is expressed or forecasted in such forward-looking statements. Except as required by applicable law, we assume no obligation to update any forward-looking statements publicly or to update the reasons why actual results could differ materially from those anticipated in any forward-looking statements, even if new information becomes available in the future. In this prospectus, we refer to information regarding potential markets for our drug candidates and other industry data. We believe that all such information has been obtained from reliable sources that are customarily relied upon by companies in our industry. However, we have not independently verified any such information. Prospectus Summary This summary highlights information about our Company and this offering contained elsewhere in this prospectus and is qualified in its entirety by the more detailed information and financial statements included elsewhere in this prospectus. You should read this entire prospectus carefully, including “Risk Factors,” “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and our financial statements and related notes included elsewhere in this prospectus, before making an investment decision. In this prospectus, unless otherwise specified or the context otherwise requires, the terms “we,” “us,” “our,” “the Company,” or “ours” refer to GreenHouse Holdings, Inc., Inc. and its consolidated subsidiaries. About GreenHouse Holdings, Inc. GreenHouse is a provider of energy efficiency and sustainable facilities solutions.The Company designs, engineers and installs products and technologies that enable our clients to reduce their energy costs and carbon footprint.We have two business segments, Energy Efficiency Solutions ("EES") and Sustainable Facilities Solutions ("SFS"). We serve residential, industrial, commercial, government and military markets in the United States and abroad. The Energy Efficiency Solutionsdivision offers our clients a full range of services to address their energy efficiency needs based on our ability to identify and deliver significant return on our clients’ investments, improve the quality of their physical workspaces, maximize their operational savings and reduce their maintenance costs.Specifically, the EES division provides the following services: § Energy Efficiency and Demand Response Solutions. § Facility Retrofitting. § Renewable Energy and Cogeneration. The Sustainable Facilities Solutions division develops, designs and constructs rapidly deployable, sustainable facilities primarily for use by the United States military and for disaster relief and security organizations in austere regions. Major customers for these products include the U.S. Department of Defense and local law enforcement. Corporate Information Our executive offices are located at 5171 Santa Fe Street, Suite I, San Diego, California, 92109, and our telephone number is 858-273-2626. Our Internet address is www.greenhouseintl.com. The information on our website is not incorporated by reference into this prospectus, and you should not consider it part of this prospectus. 1 Table of Contents The Offering Our common stock is traded on the OTC Bulletin Board under the symbol “GRHU.” On February 11, 2011, the last sale price of our common stock as reported on the OTC Bulletin Board was $ per share. Issuer GreenHouse Holdings, Inc. Units Each unit consists of (i) shares of Series A convertible preferred stock which is convertible into shares of our common stock and (ii) a warrant to purchase shares of common stock. Unit Price $ Series A preferred stock Each unit includes shares of Series A convertible preferred stock. Series A preferred stock has a liquidation preference and is redeemable at the option of the Company. See the section entitled “Description of Series A Preferred Stock” beginning on page of this prospectus. Dividends The Series A will be entitled to recieve cumulative dividends at the rate of 8% per annum, payable quarterly. Conversion Price of Series A preferred stock $ Shares of common stock underlying shares of Series A preferred stock included in units shares, based on an assumed conversion price of $ per share, which was the last reported sale price for our common stock on February ,2011. Warrant terms Each unit includes a warrant to purchase shares of common stock which equals % of the shares of common stock underlying each share of Series A convertible preferred stock.The Warrants will entitle the holder to purchase shares of common stock at an exercise price equal to $.The Warrants are exercisable immediately upon issuance and expire five years thereafter.See the section entitled “Description of Warrants” beginning on page 16 of this prospectus. Shares of common stock outstanding before this offering Approximately shares Common stock to be outstanding after this offering including shares of common stock underlying shares of Series A preferred stock included in units and shares of common stock issuable upon exercise of the warrants Based on an assumed conversion price of $ per share, which was the last reported sale price for our common stock on February, 2011, and assuming all units are sold, approximately shares Use of proceeds Assuming all units are sold, we estimate that the net proceeds to us from this offering will be approximately $8.915 million. We intend to use the net proceeds from this offering to execute on upcoming projects and for bonding projects. See “Use of Proceeds.” Lock-Up Agreements Our officers, directors and greater than 5% shareholders will agree not to sell or transfer any of our common stock or securities convertible into common stock for a period of days after the effectiveness of this registration statement. Make Good Provision Several of our officers and directors have agreed to place shares of our Common Stock in escrow. If our Net Income for the 2011 fiscal year does not equal or exceed $, these shares shall be retired and cancelled. Limitations on Beneficial Ownership Notwithstanding anything herein to the contrary, the Company will not permit the conversion of the Preferred Stock of any holder, if after such conversion or exercise such holder would beneficially own more than 4.99% of the shares of Common Stock then outstanding. Risk factors You should carefully read and consider the information set forth under “Risk Factors,” together with all of the other information set forth in this prospectus, before deciding to invest in shares of our common stock. The number of shares of common stock outstanding before and after the offering is based on 25,992,165 outstanding as of February , 2011. 2 Table of Contents Risk Factors You should carefully consider the risks described below before making an investment decision. You should also refer to the other information in this prospectus, including our financial statements and the related notes incorporated by reference. The risks and uncertainties described below are not the only risks and uncertainties we face. Additional risks and uncertainties not presently known to us or that we currently deem immaterial also may impair our business operations. If any of the following risks actually occur, our business, results of operations and financial condition could suffer. In that event the trading price of our common stock could decline, and you may lose all or part of your investment in the units if the conversion price or exercise price is in excess of the trading price of our common stock. The risks discussed below also include forward-looking statements and our actual results may differ substantially from those discussed in these forward-looking statements. Risks Relating to Investing in our Series A Convertible Preferred Stock and the Offering There is no public market for the Series A Preferred Stock and warrants to purchase common stock in this offering. There is no established trading market for our company’s Series A Preferred Stock and warrants being sold in this offering and we do not expect a market to develop.In the absence of a public trading market, an investor may be unable to liquidate his investment in our company.The offering price of this Offering is not indicative of future market prices. The stock market in general may experience extreme price and volume fluctuations.Continued market fluctuations could result in extreme volatility in the price of our common stock, which could cause a decline in the value of our common stock.Prospective investors should also be aware that price volatility may be worse if the trading volume of the common stock is low. The price of our common stock may be volatile and your investment in our common stock could suffer a decline in value. As of February 11, 2011, the last trade price of our common stock, as quoted on the OTC Bulletin Board, was $2.80.The price may fluctuate significantly in response to a number of factors, many of which are beyond our control. These factors include: • market acceptance of our products; • the cost competitiveness of these systems; • regulatory requirements; and • the emergence of newer, more competitive technologies and products. We do not intend to pay any cash dividends in the foreseeable future and, therefore, any return on your investment in our capital stock must come from increases in the fair market value and trading price of the capital stock. We have not paid any cash dividends on our common stock and do not intend to pay cash dividends on our common stock in the foreseeable future. We intend to retain future earnings, if any, for reinvestment in the development and expansion of our business. Any credit agreements, which we may enter into with institutional lenders, may restrict our ability to pay dividends. Whether we pay cash dividends in the future will be at the discretion of our board of directors and will be dependent upon our financial condition, results of operations, capital requirements and any other factors that the board of directors decides is relevant. Therefore, any return on your investment in our capital stock must come from increases in the fair market value and trading price of the capital stock. We may issue additional equity shares to fund our company’s operational requirements which would dilute your share ownership. Our continued viability depends onour ability to raise capital.Changes in economic, regulatory or competitive conditions may lead to cost increases.Management may also determine that it is in our best interest to develop new services or products. In any such case additional financingwill berequired for us to meetour operational requirements.There can be no assurances that we will be able to obtain such financing on terms acceptable to the Company and at times required by us, if at all.In such event, we may be required to materially alter our business plan or curtail all or a part of its operational plans as detailed further in Management's Discussion and Analysis in this Registration Statement. While we currently have no firm commitment offers to sell our securities to obtain financing, the sale or the proposed sale of substantial amounts of our common stock in the public markets, including through this offering,may adversely affect the market price of our common stock and our stock price may decline substantially.In the event thatwe are unable to raise the maximum amount under this offering or borrow additional funds,we may be required to curtail significantly our operational plans as further detailed in the Management Discussion and Analysis of this Registration Statement. 3 Table of Contents Our articles of incorporation authorize the issuance of up to 300,000,000 total shares of common stock without additional approval by shareholders. As of January 31, 2011, we had 25,992,165 shares of common stock issued and outstanding and options and warrants to issue an additional 2,530,844 shares of common stock issued and outstanding. A significant number of our company’s shares will be eligible for sale, and their sale could depress the market price of our company’s stock. As of January 31, 2011, 23,885,919 of 25,992,165 issued and outstanding shares of our company’s common stock were restricted securities as defined under Rule 144 of the Securities Act of 1933, as amended (the “Act”) and under certain circumstances may be resold without registration pursuant to Rule 144. Approximately 17,486,056 shares of our restricted shares of common stock are held by non-affiliates who may avail themselves of the public information requirements and sell their shares in accordance with Rule 144. As a result, some or all of these shares may be sold in accordance with Rule 144 potentially causing the price of our company’s shares to decline. In general, under Rule 144, a person (or persons whose shares are aggregated) who has satisfied a six month holding period may, under certain circumstances, sell within any three-month period a number of securities which does not exceed the greater of 1% of the then outstanding shares of common stock or the average weekly trading volume of the class during the four calendar weeks prior to such sale. Rule 144 also permits, under certain circumstances, the sale of securities, without any limitation, by a person who is not an Affiliate, as such term is defined in Rule 144(a)(1), of our company and who has satisfied a one year holding period. Any substantial sale of our company's common stock pursuant to Rule 144 may have an adverse effect on the market price of our company’s shares. Risks Related to Our Operations Our auditors have issued a going concern opinion which may make it more difficult for us to raise capital . In their opinion for our financial statements included in our Annual Report on Form 10-K for the year ended December 31, 2009, our auditors have included a going concern opinion in because we have suffered a net loss from operations and have a net capital deficiency. If we are unable to continue as a going concern, you could lose your entire investment in us. A general economic downturn or sudden disruption in business conditions may affect consumer purchases of discretionary items, which could adversely affect our financial results. The general level of consumer spending is affected by a number of factors, including general economic conditions, inflation, interest rates, energy costs, and consumer confidence generally, all of which are beyond our control.Consumer purchases of discretionary items tend to decline during recessionary periods, when disposable income is lower, and may impact sales of our products.Some commentators believe that the United States economy currently is in a recessionary period.In addition, sudden disruptions in business conditions, for example, as a consequence of the recent decline in financial institutions and capital markets can have a short and, sometimes, long-term impact on consumer spending.A downturn in the economies in which we sell our products or a sudden disruption of business conditions in those economies could adversely affect our sales. We expect to continue to incur losses. We have incurred losses since inception and expect to continue to incur losses for the foreseeable future. Our losses are likely to be primarily attributable to personnel costs, working capital costs, research and development costs, and marketing costs. We may never achieve sustained profitability. Our management will have broad discretion in the use of proceeds. Our management will have broad discretion with respect to the application of the net proceeds of this offering estimated to be $9,915,000 if the maximum number of units are sold.While such funds are to be applied for working capital and general corporate purposes in furtherance of our business, investors will be reliant upon management as to the specific application of these amounts.See “Use of Proceeds.” We may not be able to sell all of the units we are currently offering. No commitment by anyone exists to purchase all or any part of the units offered hereby.Consequently, there is no assurance that the units being offered will be sold.If we sell less than all of the units being offered, the amount of proceeds that we receive will be reduced and we will not be able to fully implement our plan for our use of proceeds. 4 Table of Contents Our success depends, in part, on the quality and safety of our products. Our success depends, in part, on the quality and safety of our products.If our products are found to be unsafe, or if they otherwise fail to meet our consumers’ standards, our relationships with customers or consumers could suffer, the appeal of our brand could be diminished, and we could lose sales and/or become subject to liability claims, any of which could result in a material adverse effect on our business, results of operations and financial condition. Our liability insurance may not be adequate in a catastrophic situation. We currently maintain property damage insurance in the aggregate amount of approximately $2,000,000, covering our inventory at our locations. We maintain liability insurance of up to $1,000,000 and products liability insurance of up to $1,000,000.Material damage to, or the loss of,our facilities or equipment due to fire, severe weather, flood or other catastrophe, even if insured against, could result in a significant loss to us. We may not be able to retain our key executives who we need to succeed and new qualified personnel are extremely difficult to attract. We believe that our continued success will depend to a significant extent upon the efforts and abilities of our senior management team.We entered into employment agreements with each of Russ Earnshaw, John Galt, Chris Ursitti and Sean Entin.Our failureto retain Messrs. Earnshaw, Galt, Ursitti and Entin and other senior officers, or to attract and retain additional qualified personnel, could adversely affectour operations. We may not be able to find appropriate replacements for any of our key personnel. Any loss or interruption of the services of our key personnel could adversely affect our ability to develop and execute our business plan.It could also result in our failure to create and maintain relationships with strategic partners that may be critical to our success. See “Management and Board of Directors.” If we are unable to recruit and retain qualified personnel, our business could be harmed. Our growth and success highly depend on qualified personnel. Accordingly, we are obligated to make all efforts to recruit and retain skilled technical, sales, marketing, managerial, manufacturing, and administrative personnel. Competitions among the industry could cause us difficultly to recruit or retain a sufficient number of qualified technical personnel, which could harm our ability to develop new products or service customers. If we are unable to attract and retain necessary key talents, it definitely will harm our ability to develop competitive product and keep good customers and could adversely affect our business and operating results. Consumers might not adopt our alternative energy solutions. The power generation solutions we provide are relatively new alternative energy means that consumersmay not adopt at levels sufficient to grow this part of our business.We cannot assure you consumers will choose to useour solutions at levels sufficient to sustain our business in this area. This development may be impacted by many factors which are out of our control, including: • market acceptance of our products; • the cost competitiveness of these systems; • regulatory requirements; and • the emergence of newer, more competitive technologies and products. 5 Table of Contents Loss of favorable tax benefits and other governmental incentives could substantially harm our operating margins. Many of our products and services have been substantially aided by federal tax incentives.Because alternative fuels have historically been more expensive to produce than diesel or petroleum fuel, the biofuels industry has depended on governmental incentives that have effectively brought the price of biofuels more in line with the price of diesel fuel to the end user. These incentives have supported a market for biofuels that might not exist without the incentives. The reduction or termination of environmental regulations that favor the use of biofuels in motor fuel blends would adversely affect the demand for alternative fuels. The biofuels industry in the U.S. currently depends on the existence of federal environmental regulations which favor the use of blended or alternative fuels. For instance, under the Clean Air Act Amendment, the U.S. Environmental Protection Agency, or the EPA, in an effort to regulate harmful air emissions, promulgated regulations mandating a reduction in the amount of sulfur content in diesel fuel.Similarly, the Energy Policy Act of 2005, or EPAct 2005, mandates that covered entities, principally producers, distributors and marketers of petroleum-based and alternative fuels, use specified amounts of renewable fuels. Under EPAct 2005, however, the U.S. Department of Energy, in consultation with the Secretary of Agriculture and the Secretary of Energy, may waive the renewable fuels mandate with respect to one or more states if the Administrator of the EPA determines that implementing the requirements would severely harm the economy or the environment of a state, a region or the U.S., or that there is inadequate supply to meet the requirement. Any repeal, substantial modification or waiver of the renewable fuels mandate or other environmental regulations at the federal or state level could reduce the demand for biofuels and have a material adverse effect on our results of operations and financial condition. We face intense competition from other alternative fuel producers, some of which have significantly greater distribution and financial resources than we do. The biofuels industry is extremely competitive and will continue to be in the future as more production facilities are built and the industry expands. Our business may face competitive challenges from other or larger facilities that can produce a wider range and larger quantity of products than we can.In addition, we compete directly with traditional petroleum-based fuel and major integrated oil companies, which are among the largest and most successful companies in the world.Producers of petroleum-based diesel have substantially greater financial and other resources than we do and could offer biofuels directly to distributors and users, which may be a significant competitive advantage. Risk Related to Our Company Our articles of incorporation limits the liability of our directors for monetary damages. Our articles of incorporation limits the liability of our directors for monetary damages for breach of fiduciary duties to the maximum extent permitted by Nevada law.We will also be giving indemnification to our directors and officers to the maximum extent provided by California law. We may also have contractual indemnification obligations under future agreements with our officers. The foregoing indemnification obligations could result in our company incurring substantial expenditures to cover the cost of settlement or damage awards against directors and officers, which we may be unable to recoup. These provisions and resultant costs may also discourage our company from bringing a lawsuit against directors and officers for breaches of their fiduciary duties, and may similarly discourage the filing of derivative litigation by our shareholders against our directors and officers even though such actions, if successful, might otherwise benefit our company and shareholders. Our company is substantially controlled by a limited number of parties. Our executive officers, directors and principal stockholders beneficially own approximately 28% of the outstanding shares of our common stock. Accordingly, and because there is no cumulative voting for directors, these parties will be in a position to influence the election of all of ourdirectors and to control through their stock ownership ourbusiness. These shareholders, acting individually or as a group, could exert substantial influence over matters such as electing directors and approving mergers or other business combination transactions.In addition, because of the percentage of ownership and voting concentration in these principal shareholders, elections of our board of directors will generally be within the control of these shareholders. While all of our shareholders are entitled to vote on matters submitted to our shareholders for approval, the concentration of shares and voting control presently lies with these principal shareholders.As such, it would be difficult for shareholders to propose and have approved proposals not supported by management. The limitation of monetary liability against our directors, officers and employees under our certificate of incorporation and the existence of indemnification rights to our directors, officers and employees may result in substantial expenditures by our company and may discourage lawsuits against our directors, officers and employees. 6 Table of Contents Prior to the Offering made hereby, we have relied on, among other sources, loans from our shareholders to fund our operations. Shareholder loans and advances to us amounted to approximately $1,000,000 as of January 31, 2011.Chris Ursitti, our CEO has advanced the sum of approximately $245,000 of the total shareholder loans of $1,000,000 to usto help fund our operations.While Mr. Ursitti has not yet demanded the repayment of this obligation, the repayment of such advance would have a materially adverse impact upon our ability to fund our operations. There is only a limited public market for the ourcommon stock and prospective investors may not be able to resell their shares at or above the offering price, if at all. There is only a limited market for the our common stock and no assurance can be given that an active trading market will develop for the common stock or, if one does develop, that it will be maintained.In the absence of a public trading market, an investor may be unable to liquidate his investment in the company.The offering price of this Offering is not indicative of future market prices. Our common sharesare only sporadically or “thinly-traded” on the “Over-the-Counter Bulletin Board”, meaning that the number of persons interested in purchasing our common shares at or near bid prices at any given time may be relatively small or non-existent.This situation is attributable to a number of factors, including the fact that we are a small company which is relatively unknown to stock analysts, stock brokers, institutional investors and others in the investment community that generate or influence sales volume, and that even if we came to the attention of such persons, they tend to be risk-averse and would be reluctant to follow a company such as ours or purchase or recommend the purchase of our shares until such time as we became more seasoned and viable.As a consequence, there may be periods of several days or more when trading activity in our shares is minimal or non-existent, as compared to a seasoned issuer which has a large and steady volume of trading activity that will generally support continuous sales without an adverse effect on share price. The stock market in general may experience extreme price and volume fluctuations.Continued market fluctuations could result in extreme volatility in the price of the Common Stock, which could cause a decline in the value of the Common Stock.Prospective investors should also be aware that price volatility may be worse if the trading volume of the Common Stock is low. Risks Related to the Securities Markets and Investments in Our Common Stock There is limited liquidity on the OTC Bulletin Board. When fewer shares of a security are being traded on the OTC Bulletin Board, volatility of prices may increase and price movement may outpace the ability of the OTC Bulletin Board to deliver accurate quote information. Due to lower trading volumes in the common stock, there may be a lower likelihood of a person’s orders for shares of the Common Stock being executed, and current prices may differ significantly from prices quoted by the OTC Bulletin Board at the time of order entry. There is a limitation in connection with the editing and canceling of orders on the OTC Bulletin Board. Orders for OTC Bulletin Board securities may be canceled or edited like orders for other securities. All requests to change or cancel an order must be submitted to, received and processed by the OTC Bulletin Board. Due to the manual order processing involved in handling OTC Bulletin Board trades, order processing and reporting may be delayed.As a result, it may not be possible to edit orders. Consequently, it may not be possible for our company’s shareholders to sell the common stock at optimum trading prices. Our company is subject to the periodic reporting requirements of the Exchange Act, which will require us to incur audit fees and legal fees in connection with the preparation of such reports.These additional costs will reduce or might eliminate our profitability. Our company is required to file periodic reports with theSecurities and Exchange Commission (the “Commission”) pursuant to the Exchange Act and the rules and regulations promulgated thereunder.To comply with these requirements, our independent registered auditors will have to review our quarterly financial statements and audit our annual financial statements.Moreover, our legal counsel will have to review and assist in the preparation of such reports.The costs charged by these professionals for such services cannot be accurately predicted at this time, because factors such as the number and type of transactions that we engage in and the complexity of our reports cannot be determined at this time and will have a major affect on the amount of time to be spent by our auditors and attorneys.However, the incurrence of such costs will obviously be an expense to our operations and thus have a negative effect on our ability to meet our overhead requirements and earn a profit.We may be exposed to potential risks resulting from new requirements under Section 404 of the Sarbanes-Oxley Act of 2002.If we cannot provide reliable financial reports or prevent fraud, our business and operating results could be harmed, investors could lose confidence in our reported financial information, the trading price of our Common Stock, if a market ever develops, could drop significantly, or we could become subject to Commission enforcement proceedings. 7 Table of Contents As currently required under Section 404 of the Sarbanes-Oxley Act of 2002, we will be required to include in our annual report our assessment of the effectiveness of our internal control over financial reporting. During the course of our testing, we may identify deficiencies that we may not be able to remediate in time to meet the deadline imposed by the Sarbanes-Oxley Act for compliance with the requirements of Section 404.In addition, if we fail to achieve and maintain the adequacy of our internal controls, as such standards are modified, supplemented, or amended from time to time, we may not be able to ensure that we can conclude on an ongoing basis that we have effective internal controls over financial reporting in accordance with Section 404 of the Sarbanes-Oxley Act.Moreover, effective internal controls, particularly those related to revenue recognition, are necessary for us to produce reliable financial reports and are important to help prevent financial fraud.If we cannot provide reliable financial reports or prevent fraud, our business and operating results would be harmed, investors could lose confidence in our reported financial information, the trading price of our Common Stock, if a market ever develops, could drop significantly, or we could become subject to the Commission’s enforcement proceedings. Our common stock is considered a “penny stock” and may be difficult to sell. Our common stock is considered a “penny stock”The Securities and Exchange Commission has adopted regulations which generally define “penny stock” to be an equity security that has a market price of less than $5.00 per share or an exercise price of less than $5.00 per share, subject to specific exemptions.The market price of the common stockhas beenless than $5.00 per share and therefore our common stockis designated as a “penny stock” according to Commission rules. The “penny stock” rules impose additional sales practice requirements on broker-dealers who sell securities to persons other than established customers and accredited investors (generally those with assets in excess of $1,000,000 or annual income exceeding $200,000 or $300,000 together with their spouse). For transactions covered by these rules, the broker-dealer must make a special suitability determination for the purchase of securities and have received the purchaser's written consent to the transaction before the purchase. Additionally, for any transaction involving a penny stock, unless exempt, the broker-dealer must deliver, before the transaction, a disclosure schedule prescribed by the Securities and Exchange Commission relating to the penny stock market. The broker-dealer also must disclose the commissions payable to both the broker-dealer and the registered representative and current quotations for the securities. Finally, monthly statements must be sent disclosing recent price information on the limited market in penny stocks. These additional burdens imposed on broker-dealers may restrict the ability or decrease the willingness of broker-dealers to sell our common shares, and may result in decreased liquidity for our common shares and increased transaction costs for sales and purchases of our common shares as compared to other securities.In addition, since the common stock is currently traded on theOver-the-Counter Bulletin Board, investors may find it difficult to obtain accurate quotations of the common sock and may experience a lack of buyers to purchase such stock or a lack of market makers to support the stock price. There is a risk of market fraud. Shareholders should be aware that, according to SEC Release No. 34-29093, the market for penny stocks has suffered in recent years from patterns of fraud and abuse.Such patterns include (1) control of the market for the security by one or a few broker-dealers that are often related to the promoter or issuer; (2) manipulation of prices through prearranged matching of purchases and sales and false and misleading press releases; (3) boiler room practices involving high-pressure sales tactics and unrealistic price projections by inexperienced sales persons; (4) excessive and undisclosed bid-ask differential and markups by selling broker-dealers; and (5) the wholesale dumping of the same securities by promoters and broker-dealers after prices have been manipulated to a desired level, along with the resulting inevitable collapse of those prices and with consequent investor losses. We are aware of the abuses that have occurred historically in the penny stock market. Although we do not expect to be in a position to dictate the behavior of the market or of broker-dealers who participate in the market, management will strive within the confines of practical limitations to prevent the described patterns from being established with respect to our securities. The occurrence of these patterns or practices could increase the volatility of our share price. Because our common stock is quoted on the "OTCBB," your ability to sell shares in the secondary trading market may be limited. Our common stock is currently quoted on the over-the-counter market on the OTC Electronic Bulletin Board. Consequently, the liquidity of our common stock is impaired, not only in the number of shares that are bought and sold, but also through delays in the timing of transactions, and coverage by security analysts and the news media, if any, of our company. As a result, prices for shares of our common stock may be lower than might otherwise prevail if our common stock was quoted and traded on Nasdaq or a national securities exchange. 8 Table of Contents Use of Proceeds Assuming all units are sold, we estimate that the net proceeds to us from this offering will be approximately $8,915,000 million. However, the offering does not specify any minimum sale of any specific number of units as a result of which the net proceeds actually received by us may be considerably less than this estimate. We will use our best efforts to raiseapproximately $10,000,000 under this Offering in order to fully proceed with our business plan.However, should we not be successful in doing so, we will be required to adjust our business plan according to the amounts raised, which may have a material and adverse effect on our operations.The following table outlines our planned use of proceeds based on different percentages of shares sold and the corresponding proceeds raised: Use of Proceeds based on % of Offering sold / Net Proceeds Raised 25% / 50% / 75% / 100% / Use of Proceeds $ Remaining AfterCosts of Offering (1) Execution of contracts (energy efficiency division) Execution of contracts (Sustainable Facilities Solutions Division) Bonding capacity (allows GreenHouse to bid on larger government projects) Transaction costs Total Working Capital after Offering: $ 0 0 0 0 The total estimated cost of preparing the Prospectus is $85,000 Dilution Our net tangible book value as of September 30, 2010 was $(1,238,339) or $(0.05) per share of common stock. Net tangible book value per share represents total tangible assets less total liabilities, divided by the number of shares of common stock outstanding.After giving effect to the sale of share of Series A preferred stock in this offering and assuming the conversion of all the shares of Series A preferred stock sold in the offering at a conversion price of $, which was the last reported sale price for our common stock on February , 2011 (and excluding shares of common stock issuable upon exercise of warrants), our net tangible book value as of September 30, 2010 would have been $, or $ per share. This represents an immediate increase in net tangible book value of $ per share to existing stockholders and an immediate dilution in net tangible book value of $ per share to investors in this offering. The following table illustrates this calculation. Assumed Series A conversion price $ Net tangible book value per share as of September 30, 2010 $ Increase per share attributable to this offering $ As adjusted tangible book value per share after this offering $ Dilution per share to new investors in this offering $ Dividend Policy We have not declared or paid cash dividends on our common stock and do not anticipate paying any cash dividends in the foreseeable future. We expect to retain future earnings, if any, to fund the development and growth of our business. Our board of directors will determine future dividends, if any. 9 Table of Contents Capitalization The following table sets forth our capitalization as of September 30, 2010: · on an actual basis; · on an as adjusted basis to reflect the sale of shares of Series A preferred stock in this offering and assuming the conversion of all the shares of Series A preferred stock sold in the offering at conversion price of $, which was the last reported sale price for our common stock on February , 2011 (and excluding shares of common stock issuable upon exercise of warrants), after deducting the Placement Agent’s fees and other estimated offering related expenses payable by us. The offering does not specify any minimum purchase or sale of any specific number of units. As a result, our actual total capitalization following completion of the offering may be significantly less than the “as adjusted” total capitalization reflected in the below table. You should read the information in this table together with “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and our financial statements and the accompanying notes. September 30, 2010 Actual Pro forma Pro forma As Adjusted (Unaudited) Cash and cash equivalents $ Stockholders’ equity: Common stock, $.001 par value; 300,000,000 shares authorized, 25,220,824 issued and outstanding as of September 30, 2010 Preferred stock, $.001 par value; 10,000,000 shares authorized, 0 issued and outstanding as of September 30, 2010 Additional paid-in capital Accumulated deficit Noncontrolling interest Total stockholders’ equity Total capitalization $ $ $ Description of Securities to be Registered This prospectus relates to the offering of units that include (i) share of our Series A Preferred Stock and (ii) a warrant to purchase shares of common stock. Authorized Capital We currently have authority to issue 300,000,000 shares of our common stock, par value $0.001 per share and 10,000,000 shares of undesignated preferred stock, par value $0.001 per share. In connection with the offering we anticipate authorizing shares of Series A preferred stock, par value $0.001 per share. As of September 30, 2010, we had 25,220,824 shares of common stock issued and outstanding and no shares of preferred stock issued and outstanding. Description of Common Stock General.We are authorized to issue 300,000,000 shares of common stock, $.001 par value.As of September 30, 2010, there were approximately 25,220,824 shares of common stock issued and outstanding held by approximately 351 holders of record. 10 Table of Contents Voting Rights.Each holder of common stock is entitled to one vote for each share held on all matters submitted to a vote of the stockholders. Dividends.Subject to the rights of the holders of any preferred stock, the holders of common stock are entitled to receive ratably such dividends as may be declared by our board of directors out of funds legally available for dividends.We have historically never declared or paid cash dividends on our common stock. Other Rights.In the event of a liquidation, dissolution or winding up of us, holders of our common stock are entitled to share ratably in all assets remaining after payment of liabilities and the liquidation preference, if any, of any then outstanding preferred stock.Holders of our common stock are not entitled to preemptive rights and have no subscription, redemption or conversion privileges.All outstanding shares of common stock are, and all shares of common stock issued by us under this prospectus supplement or that we may issue in an offering under the accompanying prospectus will be, fully paid and nonassessable.The rights, preferences and privileges of holders of common stock are subject to, and may be adversely affected by, the rights of the holders of shares of any series of preferred stock which our board of directors has designated or may designate and that we are issuing under this prospectus supplement or that we may issue in one or more offerings under the accompanying prospectus or at other times in the future. Transfer Agent and Registrar.The transfer agent and registrar for our common stock is Action Stock Transfer Corporation, 7069 S. Highland Drive, Suite 300 Salt Lake City, Utah 84121, (801) 274-1088. Listing.Our common stock is traded on the Over-the-Counter Bulletin Board under the symbol “GRHU.OB.” Description of Preferred Stock General.We are authorized to issue up to 10,000,000 shares of preferred stock in one or more series, with such designations, preferences and relative, participating, option and other special rights, qualifications, limitations or restrictions as determined by our board of directors, without any further vote or action by our stockholders, including dividend rights, conversion rights, voting rights, redemption rights and terms of redemption and liquidation preferences.In connection with the completion of this offering, we expect our Board of Directors to adopt resolutions which would authorize shares of a new class of stock designated as Series A Convertible Preferred Stock (the “Series A Preferred Stock”).No shares of preferred stock are issued and outstanding. Our board may fix the number of shares constituting any series and the designations of these series by adopting a certificate of designation relating to each series.The certificate of designation relating to each series will specify the terms of the preferred stock, including: • the number of shares we are offering; • the offering price for those shares; • the maximum number of shares in the series and the distinctive designation thereof; • the terms on which dividends will be paid, if any; • the terms on which the shares will be redeemed, if at all; • the liquidation preference, if any; • the terms of any retirement or sinking fund for the purchase or redemption of the shares of the series; • the terms and conditions, if any, on which the shares of the series will be convertible into, or exchangeable for, shares of any other class or classes of capital stock; • the voting rights, if any, on the shares of the series; • any securities exchange or market on which the shares will be listed; and • any other preferences and relative, participating, operation or other special rights or qualifications, limitations or restrictions of the shares Our issuance of preferred stock may have the effect of delaying or preventing a change in control.Our issuance of preferred stock could decrease the amount of earnings and assets available for distribution to the holders of common stock or could adversely affect the rights and powers, including voting rights, of the holders of common stock.The issuance of preferred stock could have the effect of decreasing the market price of our common stock. 11 Table of Contents Series A Convertible Preferred Stock The following is a brief description of the terms of the Series A Preferred Stock.This summary does not purport to be complete in all respects.This description is subject to and qualified in its entirety by reference to our Articles of Incorporation, as amended, which was filed as Exhibit 3.1 to our Current Report on Form 8-K filed on January 13, 2010, and our Certificate of Designation of the Series A Preferred Stock, a form of which will be filed as an exhibit to an amendment to this registration statement. Designation.We have designated ,000,000 shares, par value $0.001 per share, of Series A Convertible Preferred Stock. Conversion.Subject to certain ownership limitations as described below, the Series A preferred stock is convertible at any time at the option of the holder into shares of our common stock at a conversion ratio determined by dividing the stated value of the Series A preferred stock (or $) by a conversation price of $ per share. The conversion price is subject to adjustment in the case of stock splits, stock dividends, combinations of shares and similar recapitalization transactions. Subject to limited exceptions, a holder of shares of Series A preferred stock will not have the right to convert any portion of its Series A preferred stock if the holder, together with its affiliates, would beneficially own in excess of 4.99% of the number of shares of our common stock outstanding immediately after giving effect to its conversion. Dividends.The holders of the Series A Preferred Stock shall be entitled to receive cumulative dividends at the rate of eight percent (8%) per annum, payable quarterly. Voting Rights.Except as set forth below, holders of the Series A Preferred Stock will not have any voting rights.So long as any shares of the Series A Preferred Stock are outstanding, the holders of at least a majority of the shares of the Series A Preferred Stock at the time outstanding, voting as a separate class shall be necessary for any action which: · alters or changes the rights, preferences or privileges of the Series A Preferred Stock; · creates any new class or series of shares having rights, preferences or privileges senior to or on parity with the Series A Preferred Stock; · increases or decreases the authorized number of shares of the Series A Preferred Stock; · amends or waives any provision of our Articles of Incorporation or By-laws in a manner adverse to the Series A Preferred Stock; or · results in the payment or declaration of any dividend on any shares of common ctock or our Series A Preferred Stock. Transferability. The Preferred Stock is not subject to any contractual transfer restrictions. Liquidation Rights. The Series A preferred stock would rank, with respect to rights upon liquidation, winding-up or dissolution, (1) senior to common stock, (2) senior to any series of preferred stock ranked junior to the Series A preferred stock, and (3) junior to all existing and future indebtedness of the Company. Description of Warrants The material terms and provisions of the warrants being offered pursuant to this prospectus are summarized below. However, this summary of some provisions of the warrants is not complete. For the complete terms of the warrants, you should refer to the form of the warrants a form of which will be filed as an exhibit to an amendment to this registration statement.Each unit includes a warrant to purchase shares of common stock. atan exercise price equal to $per share. Subject to certain limitations as describedbelow, the warrants are exercisable uponissuance and expire on the anniversary thereafter Subject to limited exceptions, a holder of warrants will not have the right to exercise any portion of its warrants if the holder, together with its affiliates, would beneficially own in excess of 4.99% of the number of shares of our common stock outstanding immediately after giving effect to such exercise. The exercise price and the number of shares issuable upon exercise of the warrants is subject to appropriate adjustment in the event of recapitalization events, stock dividends, stock splits, stock combinations, reclassifications, reorganizations or similar events affecting our common stock, and also upon any distributions of assets, including cash, stock or other property to our stockholders. The warrant holders must pay the exercise price in cash upon exercise of the warrants. After the close of business on the expiration date, unexercised warrants will become void.Upon the holder’s exercise of a warrant, we will issue the shares of common stock issuable upon the exercise within three business days following our receipt of the notice of exercise and payment of the exercise price, subject to surrender of the Warrant.Prior to the exercise of any warrants to purchase common stock, holders of the warrants will not have any of the rights of holders of the common stock purchasable upon exercise, including the right to vote or to receive any payments of dividends on such common stock. 12 Table of Contents Common Stock Purchase Warrants As of December 31, 2010, there were 1,187,510 common stock purchase warrants outstanding.The warrants are exercisable to purchase one share of our common stock, have a weighted average exercise price of $2.48 per share, and expire in three to five years. Stock Options Set forth below is information as to our equity compensation plan. We currently have one plan that authorizes the grant of awards to up to 2,000,000 shares. Equity Compensation Plan Information Plan category Number of securities to be issued upon exercise of outstanding options, warrants and rights (a) Weighted-average exercise price of outstanding options, warrants and rights (b) Number of securities remaining available for future issuance under equity compensation plans (excluding securities reflected in column (a)) (c) Equity compensation plans approved by security holders $ Equity compensation plans not approved by security holders 0 $ 0 0 Total $ As of December 31, 2010, we had outstanding an aggregate of 240,000 options to Mr. Farry.The options vest and are exercisable on the following terms: # OF SHARES EXERCISE PRICE VESTING SCHEDULE EXPIRATION January 7, 2010 January 7, 2020 June 30, 2010 January 7, 2020 January 1, 2011 January 7, 2020 June 30, 2011 January 7, 2020 January 1, 2012 January 7, 2020 June 30, 2012 January 7, 2020 As of December 31, 2010, the Company had an outstanding an aggregate of 31,000 options to one of our key consultants.The options vest and are exercisable on the following terms: # OF SHARES EXERCISE PRICE VESTING SCHEDULE EXPIRATION January 7, 2010 January 7, 2020 January 7, 2010 January 7, 2020 In addition to the above, as of December 31, 2010, the Company had outstanding an aggregate of 468,000 options to employees and consultants who were previously granted options to acquire common stock of GHH.The first 25% of these options vested on January 1, 2011, the next 35% of these options vest on January 1, 2012 and the balance vest on January 1, 2013.All of these options are exercisable at the price of $1.50 per share and expire after 10 years. In addition to the above, during the year ended December 31, 2010, the Company granted 461,000, 60,000 and 75,000 options to purchase Company stock to certain employees, consultants and Independent Board members, respectively. These options vest through November 1, 2013 and the exercise price ranges from $1.50 to $4.50 per share. 13 Table of Contents Original Discount Debentures As of December 31, 2010, the Company issued a debenture in the aggregate amount of $344,828 (the “Debenture”).The Debenture does not bear interest beyond its original issuance discount and is due on December 1, 2011.The Debenture contains customary terms regarding default and repayment. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities Market Information The following table sets forth for the periods indicated the range of high and low reported sales price per share of our common stock as reported on the Over-the-Counter Bulletin Board. High ($) Low ($) Fourth Quarter Third Quarter Second Quarter First Quarter First Quarter — — Second Quarter — — Third Quarter — — Fourth Quarter — — First Quarter — — Second Quarter — — Third Quarter — — Fourth Quarter — — Stockholders Our transfer Agent is Action Stock Transfer, Inc. On February , 2011, the last reported sale price of our common stock on The OTC Bulletin Board was $ per share. On February , 2011, there were approximately 273 holders of record of our common stock. Plan of Distribution Ladenburg Thalmann & Co. Inc., which we refer to herein as the Placement Agent, has agreed to act as placement agent in connection with this offering subject to the terms and conditions of the placement agent agreement dated, 2011. The Placement Agent is not purchasing or selling any units offered by this prospectus supplement, nor is it required to arrange the purchase or sale of any specific number or dollar amount of units, but has agreed to use its best efforts to arrange for the sale of all of the units offered hereby. Therefore, we will enter into a purchase agreement directly with investors in connection with this offering and we may not sell the entire amount of units offered pursuant to this prospectus supplement. We have agreed to pay the Placement Agent a placement agent’s fee equal to 7.5 percent of the total gross cash consideration paid to usin this offering.We will also reimburse the Placement Agent for its reasonable out-of-pocket expenses on a non-accountable basis for 1.5 percent of the gross proceeds of the offering.We will also reimburse the Placement Agent for its reasonable out-of-pocket expenses on an accountable basis not to exceed $5,000 in the aggregate without our prior consent. We have made payments of $ to the placement agent as an advance against such expenses.In case of termination of the placement agent’s engagement, all or a potion of such advance will be returned to us to the extent the costs or expenses were not actually incurred by the placement agent. 14 Table of Contents The following table shows the per unit and total placement agent’s fees we will pay to the Placement Agent in connection with the sale of the shares and warrants offered pursuant to this prospectus supplement assuming the purchase of all of the units offered hereby. Per unit placement agent’s fees $ [ ] Maximum offering total $ [ ] Because there is no minimum offering amount required as a condition to the closing in this offering, the actual total offering commissions, if any, are not presently determinable and may be substantially less than the maximum amount set forth above. Our obligations to issue and sell units to any purchaser is subject to the conditions set forth in a securities purchase agreement to be negotiated with a purchaser, which may be waived by us at our discretion. A purchaser’s obligation to purchase units will be subject to the conditions set forth in the securities purchase agreement as well, which may also be waived. We estimate the total offering expenses of this offering that will be payable by us, excluding the placement agent’s fees, will be approximately $80,000, which include legal, accounting and printing costs, various other fees and reimbursement of the placements agent’s expenses. The foregoing does not purport to be a complete statement of the terms and conditions of the placement agent agreement and the securities purchase agreement. A copy of the placement agent agreement and the form of securities purchase agreement with the investors which will be filed as exhibits to the registration statement of which this prospectus forms a part. Following twelve months from the closing of the offering, if we determine that we will require the services of an investment banker, financial advisor or similar professional, the Placement Agent shall have the exclusive right to provide such services to us; provided, however that we shall have the right to appoint one additional investment bank as part of the syndicate of any offering which exceeds $20,000,000 in gross proceeds and the Placement Agent shall act as the lead bank in such offering. The Placement Agent may be deemed to be an underwriter within the meaning of Section 2(a)(11) of the Securities Act, and any commissions received by it and any profit realized on the resale of the units sold by it while acting as principal might be deemed to be underwriting discounts or commissions under the Securities Act. As an underwriter, the Placement Agent would be required to comply with the Securities Act and the Securities Exchange Act of 1934, as amended, including, without limitation, Rule 415(a)(4) under the Securities Act and Rule 10b-5 and Regulation M under the Exchange Act. These rules and regulations may limit the timing of purchases and sales of shares of common stock and warrants by the Placement agent acting as principal. Under these rules and regulations, the Placement Agent: • may not engage in any stabilization activity in connection with our securities; and • may not bid for or purchase any of our securities or attempt to induce any person to purchase any of our securities, other than as permitted under the Exchange Act, until it has completed its participation in the distribution. Placement Agent Warrants We have also agreed to issue to the placement agent warrants to purchase a number of shares of our common stock equal to an aggregate of 5% of the number of shares sold in this offering or into which any convertible securities sold in the offering could be converted but not including any warrants issued to investors in the offering. The warrants will have an exercise price equal to 125% of the offering price of the shares sold in this offering and may be exercised on a cashless basis. The warrants are exercisable commencing six months after the effective date of the registration statement related to this offering, and will be exercisable for five years from the effective date of the registration statement of which this prospectus forms a part. The warrants are not redeemable by us. The warrants also provide for unlimited “piggyback” registration rights at our expense with respect to the underlying shares of common stock during the five-year period commencing six months after the effective date of the registration statement. The holder of thewarrants and the holder of theshares of our common stock underlying the warrants may not sell, transfer, assign, pledge, or hypothecate the warrants or the shares of our common stock underlying the warrants, except to any underwriter and selected dealer participating in the offering and their bona fide officers or partners, nor will they engage in any hedging, short sale, derivative, put, or call transaction that would result in the effective economic disposition of the warrants or the underlying shares of our common stock for a period of 180 days from the date of this prospectus The warrants will provide for adjustment in the number and price of such warrants (and the shares of common stock underlying such warrants) in the event of recapitalization, merger or other structural transaction to prevent mechanical dilution. Lock-Up Agreements Prior to the completion of this offering, we and each of our officers, directors, and greater than 5% stockholders will agree, subject to certain exceptions, not to offer, issue, sell, contract to sell, encumber, grant any option for the sale of or otherwise dispose of any shares of our common stock or other securities convertible into or exercisable or exchangeable for shares of our common stock for a period of days after the effective date of the registration statement of which this prospectus is a part without the prior written consent of the Placement Agent.This -day restricted period will be automatically extended if: (1) during the last days of the -day restricted period we issue an earnings release or announce material news or a material event; or (2) prior to the expiration of the -day restricted period, we announce that we will release earnings results during the -day period following the last day of the -day period, in which case the restrictions described in the preceding paragraph will continue to apply until the expiration of the -day period beginning on the issuance of the earnings release or the announcement of the material news or material event. 15 Table of Contents Make Good Escrow Additionally, as further consideration for the transaction, we, entered into a make good escrow agreement with certain insiders of the Company who agreed to place an aggregate of shares of our common stock into escrow, to be distributed if we do not meet certain financial milestones.Pursuant to the terms of the make good escrow agreement, if the (Net Income) reported in the our 2011 Annual Report our is less than $, then the escrowed shares share be retired and returned to unissued status. Indemnification We have agreed to indemnify the Placement Agent against liabilities relating to the offering arising under the Securities Act, liabilities arising from breaches of some or all of the representations and warranties contained in the underwriting agreement, and to contribute to payments that the underwriters may be required to make for these liabilities. Management’s Discussion and Analysis of Financial Condition and Results of Operations The following discussion and analysis should be read in conjunction with our Consolidated Financial Statements and related Notes included elsewhere in this prospectus. Some of the information contained in this Management’s Discussion and Analysis of Financial Condition and Results of Operations and elsewhere in this prospectus includes forward-looking statements based on our current management’s expectations. There can be no assurance that actual results, outcomes or business conditions will not differ materially from those projected or suggested in such forward-looking statements as a result of various factors, including, among others, our limited operating history, unpredictability of future program dispositions and operating results, competitive pressures and the other potential risks and uncertainties discussed in the Risk Factors section of this prospectus. GreenHouse Holdings, Inc, f/k/a Custom Q, Inc. (“GreenHouse” “the Company”, “us”, “our” or “we”) was incorporated in the State of Nevada as Custom Q, Inc. as a for-profit company on June 20, 2008 and established a fiscal year end of September 30, which was subsequently changed to December 31 in March 2010. Unless the context requires otherwise, in this report the terms “we,” “us” and “our” refer to GreenHouse Holdings, Inc. On January 7, 2010, Custom Q, Inc., acquired Green House Holdings, Inc. a privately owned Nevada corporation (“GHH”), pursuant to an Agreement and Plan of Share Exchange (the “Reverse Merger”). In connection with the Reverse Merger, GHH was deemed to be the acquiring company for accounting purposes. Therefore, the accompanying comparative financial information is that of GHH rather than the historical financial statements of Custom Q, Inc. GHH was organized under the laws of the State of Nevada on September 18, 2009.GHH is a holding company whose principal operating company is R Squared Contracting, Inc. (“R Squared”), which was organized under the laws of the State of California on January 2, 2007, is an innovative green solutions provider.Upon consummation of the Reverse Merger, we adopted the business plan of GHH. Overview GreenHouse is a provider of energy efficiency and sustainable facilities solutions.The Company designs, engineers and installs products and technologies that enable our clients to reduce their energy costs and carbon footprint.We have two business segments, Energy Efficiency Solutions (EES) and Sustainable Facilities Solutions (SFS). We serve residential, industrial, commercial, government and military markets in the United States and abroad. The Energy Efficiency Solutionsdivision offers our clients a full range of services to address their energy efficiency needs based on our ability to identify and deliver significant return on our clients’ investments, improve the quality of their physical workspaces, maximize their operational savings and reduce their maintenance costs.Specifically, the EES division provides the following services: 16 Table of Contents § Energy Efficiency and Demand Response Solutions. § Facility Retrofitting. § Renewable Energy and Cogeneration. The Sustainable Facilities Solutions division develops, designs and constructs rapidly deployable, sustainable facilities primarily for use by the United States military and for disaster relief and security organizations in austere regions. Major customers for these products include the U.S. Department of Defense and local law enforcement. Results of Operation Results of Operations for the nine months ended September 30, 2010 compared to the nine months ended September 30, 2009 Revenues for the nine months ended September 30, 2010 were approximately $4,428,000 compared to approximately $3,486,000 for the nine months ended September 30, 2009, an increase of approximately $942,000 or 27%. This increase was due to increased sales of our energy efficient products and services to residential customers as a result of our expansion of our sales and marketing infrastructure. Gross profit percentage increased from 37% for the nine months ended September 30, 2009 to 41% for the nine months ended September 30, 2010 due to our increased focus on negotiating better prices and discounts from our suppliers and vendors, our increased focus on sales training and customer pricing, and sales of higher margin products and services. For the 2009 fiscal year and for the nine months ended September 30, 2010, the Company's gross profit percentage has fluctuated between approximately 40% and 50% due to normal fluctuations in the sales mix of products and services. Operating expenses for the nine months ended September 30, 2010 were approximately $4,321,000 compared to approximately $2,270,000 for the nine months ended September 30, 2009, an increase of approximately $2,051,000. Approximately $1,117,000 of this increase was due to the increase in the number of employees needed to support our growth, and the related payroll burden costs. Approximately $461,000 of the increase was due to increased sales and marketing expenses that resulted in the increase in revenues of our energy efficient products and services to residential customers described above, as well as the increase in expenses to support the sales and marketing efforts of our alternative energy products and services, such as water purification and vapor compression systems, and ethanol production systems. The remaining $369,000 of the increase was due to an increase in general corporate expenses, including expenses associated with being a publicly-traded company, such as investor relations, public relations, audit and legal fees, and expenses associated with our growth, such as general liability insurance and travel expense. Interest expense for the nine months ended September 30, 2010 was approximately $237,000 compared to approximately $33,000 for the nine months ended September 30, 2009, an increase of approximately $204,000. Approximately $154,000 of this was due to the non-cash accounting entries to record the expense related to the beneficial conversion of the Convertible Notes and the related party promissory note which were converted at a 15% discount to the Company’s current equity financing.The remaining increase of approximately $50,000 was due to an increase in debt for the nine months ended September 30, 2010 compared to the nine months ended September 30, 2009. Other expense for the nine months ended September 30, 2010 was $250,000 compared to $-0- for the nine months ended September 30, 2009. This expense was due to the one-time costs associated with effecting the reverse merger that took place during our first quarter. As a result, net loss was approximately $2,975,000 for the nine months ended September 30, 2010 compared to a net loss of approximately $1,019,000 for the nine months ended September 30, 2009. Results of Operations for the three months ended September 30, 2010 compared to the three months ended September 30, 2009 Revenues for the three months ended September 30, 2010 were approximately $1,724,000 compared to approximately $1,671,000 for the three months ended September 30, 2009, an increase of approximately $53,000 or 3%. This increase was due to increased sales of our energy efficient products and services to residential customers as a result of our expansion of our sales and marketing infrastructure. Gross profit percentage decreased from 43% for the three months ended September 30, 2009 to 37% for the three months ended September 30, 2010 due to normal fluctuations in the sales mix of products and services. During the three months ended September 30, 2010, the Company received signed contracts totaling approximately $2,312,000, its highest quarterly amount through September 30, 2010, resulting in a backlog of $1,501,000 as of September 30, 2010. Results of Operations for the Year Ended December 31, 2009 Compared to the Year Ended December 31, 2008 Revenues for the year ended December 31, 2009 were $4,490,186 compared to $357,546 for the year ended December 31, 2008, an increase of approximately $4,150,000. This increase was due to the increased sales of our energy efficient products and services to residential customers during the year ended December 31, 2009. Gross Profit percentage increased from 29% for the year ended December 31, 2008 to 39% for the year ended December 31, 2009 due to increased sales of our higher margin energy efficient products and services compared to sales of lower margin general construction products and services for the year ended December 31, 2008.  Operating expenses for the year ended December 31, 2009 were $3,357,366 compared to $531,337 for the year ended December 31, 2008, an increase of approximately $2,820,000. Approximately $1,000,000 of this increase was due to the increase in the number of our employees to support our growth, and the related payroll burden costs. Approximately $1,800,000 of the increase was due to increased sales and marketing expenses that resulted in the increase in revenues of our energy efficient products and services to residential customers described above, as well as the increase in expenses to support the sales and marketing efforts of our alternative energy products and services, such as water purification and vapor compression systems, and ethanol production systems.  As a result, Net loss was $(1,686,789) for the year ended December 31, 2009, compared with a Net Loss of $(429,154) for the year ended December 31, 2008.  17 Table of Contents Operating expenses for the three months ended September 30, 2010 were approximately $1,605,000 compared to approximately $1,053,000 for the three months ended September 30, 2009, an increase of approximately $552,000. Approximately $354,000 of this increase was due to the increase in the number of employees to support our growth, and the related payroll burden costs. Approximately $100,000 of the increase was due to increased sales and marketing expenses that resulted in the increase in revenues of our energy efficient products and services to residential customers described above, as well as the increase in expenses to support the sales and marketing efforts of our alternative energy products and services, such as water purification and vapor compression systems, and ethanol production systems. The remaining $98,000 of the increase was due to an increase in general corporate expenses, including legal fees, general liability insurance and travel expense. Interest expense for the three months ended September 30, 2010 was approximately $29,000 compared to approximately $27,000 for the three months ended September 30, 2009, an increase of approximately $2,000. As a result, net loss was approximately $991,000 for the three months ended September 30, 2010 compared to a net loss of approximately $363,000 for the three months ended September 30, 2009. Critical Accounting Policies The preparation of consolidated financial statements in conformity with accounting principles generally accepted in the United States of America requires us to make a number of estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements. Such estimates and assumptions affect the reported amounts of revenues and expenses during the reporting period. We base our estimates on historical experiences and on various other assumptions that we believe to be reasonable under the circumstances. Actual results may differ materially from these estimates under different assumptions and conditions. We continue to monitor significant estimates made during the preparation of our financial statements. On an ongoing basis, we evaluate estimates and assumptions based upon historical experience and various other factors and circumstances. We believe our estimates and assumptions are reasonable in the circumstances; however, actual results may differ from these estimates under different future conditions. We believe that the estimates and assumptions that are most important to the portrayal of our financial condition and results of operations, in that they require subjective or complex judgments, form the basis for the accounting for bad debts, our estimate of billings in excess of costs and estimated earnings and percentage of completion on jobs in process, and the allocation of the Life Protection purchase price between the fair value of the assets acquired and goodwill. We believe estimates and assumptions related to these critical accounting policies are appropriate under the circumstances; however, should future events or occurrences result in unanticipated consequences, there could be a material impact on our future financial conditions or results of operations. We suggest that our significant accounting policies be read in conjunction with this Management's Discussion and Analysis of Financial Condition. Liquidity and Capital Resources Overview For the nine months ended September 30, 2010, we funded our operations through financing activities consisting primarily of private placements of equity securities with outside investors, and by loans from shareholders and officers. Our principal use of funds during the nine months ended September 30, 2010 has been for the ongoing development of our projects for the efficient conversion of cellulosic and sugar based waste streams into Ethanol; the ongoing development of relationships with potential corporate and government customers for our energy saving solutions; the expansion of our sales and marketing infrastructure to increase our revenue from our energy saving solutions to residential customers; and for general corporate expenses. Liquidity and Capital Resources during the nine months ended September 30, 2010 compared to the nine months ended September 30, 2009 During the nine months ended September 30, 2010, the Company raised $3,396,607 by issuing common stock to outside investors, raised $389,828 by issuing notes payable to shareholders and repaid $610,364 of notes payable to shareholders. During the nine months ended September 30, 2009, the Company did not issue any equity securities, raised approximately $180,000 by issuing notes payable to shareholders, and raised $625,000 by issuing Convertible Notes to outside investors. During the nine months ended September 30, 2010, the holders of the Company’s Convertible Notes that were issued in 2009 were given the opportunity to convert their notes into shares of common stock at a price of $1.275 per share, prior to the occurrence of the terms stated in the Convertible Notes.All of the holders of the Convertible Notes, which were recorded at $750,000 at December 31, 2009, elected to convert their notes, and accrued interest of $23,533, into 606,693 shares of the Company’s common stock in January 2010. 18 Table of Contents Liquidity and Capital Resources As of November 9, 2010, the Company had raised an aggregate of approximately $3,667,000 from this current equity financing. In addition to its prior equity financing, on October 22, 2010, the Company consummated a Securities Purchase Agreement with certain purchasers, whereby the Company issued debentures in an aggregate amount of $344,828. This debt financing allowed the Company to pursue the additional issuance of up to $770,172 of debentures. The Company is also pursuing working capital debt financing as well as project-specific debt financing to develop its alternative energy projects for sale or lease to customers is this true. However, there can be no assurance that any such financing will be available to the Company on favorable terms, if at all. Financial Condition We believe we have sufficient working capital to pursue our current limited operations into the second quarter of 2011.If we do not raise the maximum proceeds in this offering, we will require additional funds to pursue our business plan. Our working capital requirements will depend upon numerous factors. In any event, we will require substantial funds in addition to those presently available to develop all of our programs to meet our business objectives. To ensure the continued level of our operations, we are currently exploring various possible financing options that may be available to us, including the offering described in this prospectus, which may include a sale of our equity securities or the sale of certain of our investments. However, we have no binding commitments for any transactions at this time and there can be no assurance that we will consummate this transaction or any other transaction. If we are unable to obtain such capital, we may not be able to: • continue the development of our programs or; • continue operations. Off-Balance Sheet Arrangements We had no off-balance sheet arrangements as of September 30, 2010. Accounting Policies New accounting pronouncements The Company adopted the Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) and the Hierarchy of Generally Accepted Accounting Principles (“GAAP”), which became the single official source of authoritative, nongovernmental GAAP. The historical GAAP hierarchy was eliminated and the ASC became the only level of authoritative GAAP, other than guidance issued by the SEC. All other literature became non-authoritative. ASC is effective for financial statements issued for interim and annual periods ending after September 15, 2009. Accounts receivable The Company grants unsecured credit to individuals primarily located in Southern California.Accounts receivable are recorded at the invoiced amount, net of an allowance for doubtful accounts. The allowance for doubtful accounts is the Company’s best estimate of the amount of probable credit losses in the Company’s existing accounts receivable. The Company determines the allowance based on historical write-off experience, customer specific facts and economic conditions. Bad debt expense is included in general and administrative expenses, if any.At September 30, 2010 and December 31, 2009, the allowance for doubtful accounts is $0. Outstanding account balances are reviewed individually for collectability.Account balances are charged off against the allowance after all means of collection have been exhausted and the potential for recovery is considered remote.The Company does not have any off-balance-sheet credit exposure to its customers. Revenue recognition In accordance with FASB ASC 605, Revenue Recognition, contract revenues are recognized using the percentage of completion method in the ratio that costs incurred bear to total estimated costs at completion. Adjustments to contract cost estimates are made in the periods in which the facts which require such revisions become known. Unapproved change orders are not considered as part of the contract until it has been approved by the customer. Provisions for estimated losses on uncompleted contracts are made in the period in which such losses are determined. If final total cost is anticipated to exceed the contract amount, the excess of cost over contract amount is immediately recognized as a loss on the contract. Customer Billings The Company classifies cumulative customer billings that exceed the sum of total contract cost plus the gross profit earned to date as billings in excess of costs and estimated earnings. 19 Table of Contents Other expense Immediately prior to the reverse merger described below, the Company consummated a Stock Purchase Agreement with Cindy Kostoff, GreenHouse’s principal shareholder and officer and former director, whereby the Company acquired 4,000,000 of GreenHouse’s 4,240,000 outstanding shares from Ms. Kostoff for the purchase price of $250,000. This expense has been classified as other expense. Net loss per common share Net loss per common share is computed pursuant to FASB ASC 260, Earnings Per Share.Basic net loss per share is computed by dividing net loss by the weighted average number of shares of common stock outstanding during the period.Diluted net loss per share is computed by dividing net loss by the weighted average number of shares of common stock and potentially outstanding shares of common stock during each period.There were no potentially dilutive shares outstanding as of September 30, 2009.As of September 30, 2010, there were 973,359 warrants and 1,335,000 options outstanding to purchase shares of common stock. However, these potentially dilutive shares are considered to be anti-dilutive and are therefore not included in the calculation of net loss per share. Stock Based Compensation For employee stock options issued under the Company’s stock-based compensation plans, the fair value of each option grant is estimated on the date of grant using the Black-Scholes pricing model, and an estimated forfeiture rate is used when calculating stock-based compensation expense for the period. For employee restricted stock awards and units issued under the Company’s stock-based compensation plans, the fair value of each grant is calculated based on the Company’s stock price on the date of grant and an estimated forfeiture rate when calculating stock-based compensation expense for the period. The Company recognizes the compensation cost of stock-based awards over the vesting period of the award. The Company accounts for stock-based compensation awards to non-employees in accordance with FASB ASC 505-50, Equity-Based Payments to Non-Employees ("ASC 505-50"). Under ASC 505-50, the Company determines the fair value of the warrants or stock-based compensation awards granted as either the fair value of the consideration received or the fair value of the equity instruments issued, whichever is more reliably measurable. Any stock options issued to non-employees are recorded in expense and additional paid-in capital in stockholders' equity/(deficit) over the applicable service periods using variable accounting through the vesting dates based on the fair value of the options at the end of each period. Any benefits of tax deductions in excess of recognized stock-based compensation will be reported as a financing activity rather than an operating activity in the statements of cash flows. This requirement will reduce net operating cash flows and increase net financing cash flows in certain periods. As there is not sufficient public market history for its common stock, the Company determined the volatility for options granted based on an analysis of reported data for a peer group of companies that issued options with substantially similar terms. The expected volatility of options granted has been determined using an average of the historical volatility measures of this peer group of companies as well as the historical volatility of the Company’s common stock. The expected life of options has been determined utilizing the “simplified” method as prescribed by the SEC’s Staff Accounting Bulletin No. 107, Share-Based Payment. The risk-free interest rate is based on a treasury instrument whose term is consistent with the expected life of the stock options. The Company has not paid and does not anticipate paying cash dividends on its common stock; therefore, the expected dividend yield is assumed to be zero. The risk-free interest rate ranged from 1.9% to 3.2%, expected volatility ranged from 49% to 92% at the time all options were granted, the dividend yield was assumed to be zero, and the expected life of the options was assumed to be between five and six and one half years based on the average vesting period of options granted.For the nine months ended September 30, 2010 and 2009, the Company expensed $15,236 and $0 of stock option expense, respectively. For the three months ended September 30, 2010 and 2009, the Company did not have any stock option expense. Recently issued accounting pronouncements In April 2010, the Financial Accounting Standards Board issued ASU 2010-13, “Compensation - Stock Compensation (Topic 718) - Effect of Denominating the Exercise Price of a Share-Based Payment Award in the Currency of the Market in Which the Underlying Equity Security Trades.” Under Topic 718, awards of equity share options granted to an employee of an entity’s foreign operation that provide a fixed exercise price denominated in (1) the foreign operation’s functional currency or (2) the currency in which the employee’s pay is denominated should not be considered to contain a condition that is not a market, performance, or service condition. However, U.S. generally accepted accounting principles do not specify whether a share-based payment award with an exercise price denominated in the currency of a market in which the underlying equity security trades has a market, performance, or service condition. Diversity in practice has developed on the interpretation of whether such an award should be classified as a liability when the exercise price is not denominated in either the foreign operation’s functional currency or the currency in which the employee’s pay is denominated.ASU 2010-13 provides amendments to Topic 718 to clarify that an employee share-based payment award with an exercise price denominated in the currency of a market in which a substantial portion of the entity’s equity securities trades should not be considered to contain a condition that is not a market, performance, or service condition. Therefore, an entity would not classify such an award as a liability if it otherwise qualifies as equity. ASU 2010-13 is effective for periods beginning after December 15, 2010. The adoption of ASU 2010-13 is not expected to have an impact on the Company's consolidated financial position, results of operations or cash flows. Management does not believe that any other recently issued, but not yet effective accounting pronouncements, if adopted, would have a material effect on the accompanying consolidated financial statements. 20 Table of Contents BUSINESS Corporate History R Squared Contracting, Inc. (“R Squared”) was incorporated in the State of California on January 2, 2007.Green House Holdings, Inc. (“GHH”) was organized under the laws of the State of Nevada on September 18, 2009.On September 20, 2009, a securities exchange agreement was entered into by and among GHH and R Squared and all of the equity holders of R Squared (“R Squared Shareholders”).Under this agreement, GHH acquired all of the issued and outstanding shares of R Squared from the R Squared Shareholders in exchange for an aggregate of 800,000 shares of GHH common stock.R Squared became a wholly owned subsidiary of GHH and the 800,000 shares represent 100% of the total outstanding shares of GHH. On January 7, 2010, GreenHouse Holdings, Inc., f/k/a Custom Q, Inc. (“GreenHouse” or the "Company") approved an amendment to its Articles of Incorporation (the “Amendment”) to change its name to GreenHouse Holdings, Inc. and to effect a forward-split such that 5 shares of common stock were issued for every 1 share of common stock issued and outstanding immediately prior to filing of the Amendment (the “Forward Split”).On January 7, 2010, GreenHouse entered into an Agreement and Plan of Share Exchange (the “Exchange Agreement”) with Green House Holdings, Inc., a Nevada corporation, and the stockholders of GHH whereby GreenHouse acquired all of the issued and outstanding common stock of GHH in exchange (the “Exchange”) for 19,800,000 newly issued shares of common stock and options to purchase 784,000 shares of common stock (after giving effect to the Forward Split) of GreenHouse. As a result, GreenHouse completed a reverse merger in which GHH merged with the Company and GHH became a wholly-owned subsidiary of the Company (the “Merger”). On June 2, 2010, the Company incorporated a 99.8% owned subsidiary in Mexico, Green House Soluciones S.A. de C.V. ("GH Soluciones"). On September 8, 2010, the Company and its wholly-owned subsidiary, Green House Holdings, Inc., entered into an Agreement and Plan of Share Exchange (the “ LPI Agreement”) with Life Protection, Inc., a North Carolina corporation (“Life Protection”) and shareholders of Life Protection (the “Life Protection Holders”). Pursuant to the LPI Agreement, the Company acquired, from the Life Protection Holders, all of the capital stock of Life Protection in exchange for an aggregate of 1,118,750 shares of the Company’s newly issued shares of common stock, par value $.001 per share. The purchase price was determined by the total market value of the newly issued shares on September 8, 2010, totaling $3,546,348, which was based on the closing market price of the Company's common stock on the acquisition date. The acquisition has been accounted for under the purchase method. Overview GreenHouse is a provider of energy efficiency and sustainable facilities solutions.The Company designs, engineers and installs products and technologies that enable our clients to reduce their energy costs and carbon footprint. We have two business segments, Energy Efficiency Solutions (EES) and Sustainable Facilities Solutions (SFS). We serve residential, industrial, commercial, government and military markets in the United States and abroad.Substantially all of the Company’s revenue has historically come from their EES business segment to this point, but the Company anticipates that the SFS business segment will be a significant contributor in the short-term. § The Energy Efficiency Solutions division offers our clients a full range of services to address their energy efficiency needs based on our ability to identify and deliver significant return on our clients’ investments, improve the quality of their physical workspaces, maximize their operational savings and reduce their maintenance costs.Specifically, the EES division provides the following services: – Energy Efficiency and Demand Response Solutions.In collaboration with Southern California Edison, Pacific Gas and Electric and San Diego Gas and Electric companies and their respective Auto Demand Response and various energy efficiency programs, GreenHouse provides site assessment, feasibility studies, project development, engineering, and installation of incentive qualifying, enabling technologies including complete processing of all required utility and regulatory documentation.These services are scalable and replicable necessary to partner with electric utilities nationwide. This business commercializes the energy efficiency and demand response incentives that are deployed by local utilities as a resource for short and long-term system load management strategies. These companies are paying their customers for shedding noncritical loads in response to a pricing, system reliability or program signal and making incentives available to reduce baseline consumption levels are a popular and cost effective means for utilities to avoid costly alternatives. 21 Table of Contents – Facility Retrofitting.GreenHouse sells and installs various eco-friendly insulation, energy efficient windows and doors, solar photovoltaics, specialty exterior coatings and low volume faucets and fixtures to residential, commercial and industrial customers. – Renewable Energy and Cogeneration.There are a wide variety of alternative and renewable sources of energy (solar, wind, biofuels, geothermal, hydroelectric, etc.).The main challenges are to make renewables cost-effective and to minimize unintended consequences (such as solar vs. desert habitat; windfarms vs. birds, hydro power vs. river wildlife, and biofuels vs. food production).GreenHouse offers services from consultation for proper application of the technologies to the design, construction and operation of client hosted installations. § The Sustainable Facilities Solutions division develops, designs and constructs rapidly deployable, sustainable facilities primarily for use by the United States military and for disaster relief and security organizations in austere regions. Major customers for these products include the U.S. Department of Defense and local law enforcement agencies. – One of SFS’ major products is the Rapidly Deployable Units (“RDUs”), a structure that can be assembled in less than 40 minutes and disassembled in less than 10 minutes that are utilized for military training and non-military uses such as shelter and storage.The Company has the exclusive global rights to distribute RDUs made out of DyneemaTM, a highly durable material that is 15 times stronger than steel.The DyneemaTM RDUs have passed the Oklahoma City Bombing test (an internal U.S. Department of Defense standard for ballistic safety), a major safety milestone that makes it particularly attractive for military and law-enforcement customers. Products and Services GreenHouse offers its clients a wide array of services within its various business units, specifically: § Automated Demand Response Services;GreenHouse provides site assessments, feasibility studies, project development, engineering and installation of ADR technologies as an approved vendor for Southern California Edison.These services allow SCE customers to take advantage of significant financial incentives from the utility and provide needed load shed capability during times of peak electricity demand. § Facility Energy Efficiency Retrofit;GreenHouse offers a broad suite of solutions to residential customers in California many of which qualify for significant rebates from the gas, electric and water service providers: – CoolWall: An exterior coating that can reduce the outer wall temperature of a building by up to 40% and has a lifetime guarantee not to chip or peel. – GreenFiber: An insulation made from 85% recycled materials that is a class A fire retardant and can save a homeowner up to 26% on their heating and cooling costs. – Dual Pane Windows: These windows are as much as 1,000 times more energy efficient than single pane windows. – Solar Photovoltaic (PV) Generation Systems: These systems provide alternative energy solutions to our customers with exceptional return on investment, often as high as 21%. – Efficiency Products: Solar tube lighting, low flow rate fixtures, dimmers and sensor light switches, whole house fans, weatherization and solar water heating. § Modular Automated Ethanol Fuel System; MEFS are stackable ethanol distillery systems that can be scaled in 20 gallon per hour increments and completely automated or controlled remotely.Each system can be customized to the particular sugar or alcohol based waste stream of our customer for cost effective conversion into cleaner burning ethanol. § Biomass Burners; Converting biomass waste streams, such as sawdust, into alternative energy.These are designed to replace traditional heating fuels but can also be customized to produce electricity in conjunction with a steam turbine. § Rotary Collider; An innovative and commercialized method for particle size reduction.Specifically designed to reduce solid materials that are capable of fracturing into a particle-sized powder within seconds. § Rapidly Deployed Units (RDUs); Structures that can be assembled in less than 40 minutes and disassembled in approximately 10 minutes that are utilized for military training and non-military uses such as shelter and storage. § ELOO Sanitation System; An environmentally friendly sanitation solution that requires no dumping, chemicals, electricity or water and has practically no discharge. § 1-Link Service;A cross platform interoperability and data integration solution designed to provide crisis management and event recognition.This software based real-time information presentation system also provides interoperability between radio, cell phone and VoIP communications for complete end-to-end connectivity. 22 Table of Contents § GSW700;A rapidly deployable, remotely command and controlled, self-erecting, 106-foot cell tower that is powered by alternative energies.We arethe exclusive distributor to NPP Global for the deployment of its 3G network services. § Baffled Range Target System: Fully reactive, pneumatic turning target systems with remote reset capabilities and a combination of paper and steel targets. Industry Overview Energy efficiency is one of the fastest growing sectors in the energy industry. Growth in the sector is driven largely by volatile energy prices, advances in services and technologies, lucrative incentive programs, and growing customer awareness and sophistication. According to the Energy Institute of America, energy demand in the U.S. alone is expected to increase nearly 2X from 2010 to 2035. We believe that deploying energy efficiencystrategies and tactics is now and will continue to be the most cost effective means of managing the growing demand for electricity. We believe we are positioned to capitalize on these demands by delivering to our clients the tools and technologies necessary to make energy costs predictable and measurable. According to a 2009 McKinsey & Company report, energy savings worth $1.2 trillion are available if the full amount of economically viable and commercially available energy efficiency potential is implemented just in the U.S. through 2020. This report indicates that the market by 2020 has the potential to reach $500+ billion by 2020. According to a July 2009 McKinsey report, energy efficiency measures that are economically viable, commercially available, and if fully implemented could save over one trillion kWh of electricity or 23% of overall U.S. demand by 2020.According to this same July 2009 McKinsey report, increased energy efficiency through facility renewal of government buildings, community infrastructure, and existing homes in the U.S. represents a $76 billion market opportunity through 2020 and could result in savings of $174 billion over the same period. We believe that over the past decade, energy-linked commodity prices have increased and demonstrated significant price volatility (oil, gas, coal, and electricity) Industry experts agree that the rising energy prices and subsequent market volatility have resulted in growing demand for energy efficiency solutions and alternative sources of energy, including renewable energy and cogeneration. Competitive Strengths We believe that GreenHouse has the following competitive strengths: § Experienced Management and Operations Team.Our executive team has over a 100 years of experience in the energy generation, delivery and efficiency, general construction, military and private security fields. § One-Stop, Technology Agnostic Service Provider.We are a one-source integrator of sustainable solutions and energy efficiency products and services.Our Company is not focused on any individual technology or service, our engineering staff is able to determine an unbiased combination of energy efficiency measures that best serves the needs of our customers. § Strong Customer Relationships.We have developed close relationships with our private and public sector customers.Customer satisfaction surveys, regular and effective communications and client feedback are imbedded in to the culture of GreenHouse.Response rates, issue resolution and empathetic behavior is expected from all GreenHouse employees. § Aligning with Electric, Gas and Water Utilities.We will continue to team with utilities nationwide to develop and implement programs designed to address and resolve both supply and demand challenges facing utilities and their customers. We believe that establishing these successful relationships will enable us to reach and attract a broader customer base.Additionally, many (if not all) utilities administer various incentive programs that will further improve the ROI of projects proposed by a GreenHouse entity. § Integrated Cross-Division Sales.Leadership is adamant about exploiting the unique skills and market position GreenHouse subsidiaries and divisions to enhance their respective revenues.Perfecting this integrated sales model will boost the bottom lines of multiple business units by generating increased revenues as well as gross profit and net margins gains. § Rapidly-Deployable Solutions.Our sustainable solutions infrastructure can be designed, manufactured, and shipped in a matter of days.Our RDUs, or Rapidly Deployable Units, can be assembled by a team of two in hours. 23 Table of Contents Competition The Company currently faces competition from companies that provide a variety of green products and solutions.Also, as seller of alternative fuels, the Company competes with some of the largest and most successful companies in the world.In general, we compete with both groups on the basis of design, innovation, costs, sales and marketing, and selling price. We believe that we can compete favorably in our markets, based on the following factors: • unique and proprietary technologies; • wide range of high-quality product offerings; • recruitment and retention of qualified personnel. We expect our markets to remain competitive and to reflect rapid technological evolution and continuously evolving customer and regulatory requirements.Our ability to remain competitive depends in part upon our success in developing new and enhanced advanced wireless solutions and introducing these systems at competitive prices on a timely basis. Sales and Marketing As of January 31, 2011, we employed a sales force comprised of 10 sales personnel operating out of 3 offices across the country.Our sales force is organized into teams and is compensated based on the revenues generated by each team.We actively pursue new talent and have been successful in hiring sales personnel with highly relevant industry expertise as well as training sales personnel who are new to the industry. We expect to continue to have significant new business opportunities with our existing clients and to generate business from new clients through a combination of referrals, trade shows and cold calls.We employ a sophisticated proposal system combining proposal-generation software and a proprietary database based on our many years of experience in the energy efficiency business. In addition to our sales group, we employ 4 full-time and 2 part-time marketing personnel focusing on targeting our potential clients’ industries. Manufacturing and Suppliers We supply our products through outsourced manufacturers and assembly from third-party subcontractors.Many of our core products, components and sub-components are purchased from third party suppliers. We have selected suppliers based on their ability to consistently produce these products per our specifications, ensuring the best quality product at the most cost effective price. Research and Product Development The general focus of our research and product development team is the design and integration of our suppliers’ products.Through these efforts, we seek to enhance our existing products, design new products and develop solutions for customer applications.We believe that our responsiveness to customer demands differentiates us from many of our competitors, as we rapidly introduce new products to address market needs. Properties The Company is headquartered at 5171 Santa Fe Street, Suite I, San Diego, California 92109, where it currently leases an office comprised of 4,428 square feet under a lease which expires on July 31, 2013.Rental payment for the space is $5,701 monthly, with 3% annual increases on each August 1st. The Company also leases office space in Jalisco, Mexico for $5000US per month. The term of the lease is for two years and expires October 15, 2012. On July 22, 2010, GreenHouse Solutions, S.A-de C.U., our wholly-owned subsidiary purchased approximately 25 acres in Jalisco, Mexico for a price of $315,000. The balance of the purchase price is payable in equal installments of $21,000 until June 30, 2011. 24 Table of Contents Management The following table sets forth information regarding the members of the Company’s board of directors and its executive officers. All of the Company’s executive officers and directors were appointed on January 7, 2010, the effective date of the Reverse Merger. All directors hold office until the next annual meeting of the stockholders of the Company and until the election and qualification of their successors or their earlier removal or retirement. Directors are elected annually and serve until the next annual meeting and until his successor has been elected and qualified, or until his earlier death, resignation or removal. Name (1) Age Title John Galt 39 Executive Chairman & Chief Executive Officer Robert Russ Earnshaw 42 President & Director Justin Farry 39 Chief Financial Officer Robert Davis 46 Vice President, Global Energy Services Billy C. Jones 60 Vice President, Government Relations Chris Ursitti 49 Chief Innovation Officer Sean Entin 39 Chief Marketing Officer Seymour G. Siegel 68 Director Charles R. Allured 55 Director Floyd H. Trogdon 87 Director John Galt – Executive Chairman & Chief Executive Officer Mr. Galt is the Executive Chairman and CEO of GreenHouse Holdings, a publicly traded leading provider of energy efficiency solutions and sustainable infrastructure products he founded in 2007.Mr. Galt founded the Galt Corporation in 2003, a real estate development company that has invested and built over 100 projects nationwide. Galt Corp. projects consisted of multi-unit and single-family homes in Florida, Maryland, Massachusetts, Virginia, Tennessee, Arizona, Nevada and California.The company was responsible for the energy efficiency or sustainable solutions retrofit of over 5,000 homes in the Southern California region.Between 1995 and 2002, Mr. Galt worked as a private government contractor for the security and intelligence sectors.Mr. Galt is a certified Green Building Professional through the Build It Green organization, a member of the U.S. Green Building Council.We concluded Mr. Galt’s extensive experience in sustainable building and background in government contracting make him an ideal candidate to serve on the Board of Directors. Robert Russ Earnshaw – President & Director Mr. Earnshaw serves as President of GreenHouse Holdings, Inc. and has been responsible for its daily operations since the formation of its predecessor company in January 2007.He is a licensed general contractor and his experience includes developing planned residential communities and commercial developments as well as working in the custom home field.From 2005 through 2007 he previously owned and operated his own general contracting and development consulting business specializing in real estate entitlement and land development.From July 2001 to December 2005, Mr. Earnshaw was a Senior Construction Management position with Gafcon, an ENR top 100 Construction Management firm. While with Gafcon, Mr. Earnshaw managed several multi-million-dollar projects including a ten-story building for the county of San Diego and 4,000 acre several thousand home master plan development project in Las Vegas Nevada.Mr. Earnshaw has a Bachelor of Science degree in Construction Management from Colorado State University.As a result of Mr. Earnshaw’s upper-level managerial experience with large construction projects and his degree in the field, we concluded Mr. Earnshaw should serve ont he Board of Directors. Justin Farry - Chief Financial Officer & Treasurer. Prior to his appointment at GreenHouse, Mr. Farry was employed at Brinderson L.P. as the Director of Project Business Services from 2008 to 2009.Brinderson is a full service engineering, procurement, construction, maintenance and turnaround company serving the Western United States, concentrating primarily on energy projects in the private sector. Prior to his role at Brinderson, Mr. Farry was a Regional Financial Controller for Bureau Veritas North America, Inc.from 2005 to 2008. Bureau Veritas is a Global Leader in the Quality Assurance, Health, Safety & Environmental (QHSE), Social Responsibility Industry. Mr. Farry is a Certified Public Accountant (inactive), licensed by the California State Board of Accountancy, and a CA(SA), licensed by the South African Institute of Chartered Accountants.Mr. Farry earned a Bachelor of Commerce degree from the University of the Witwatersrand in Johannesburg, and an Honours BCompt degree from the University of South Africa. 25 Table of Contents Robert L. Davis – Vice President, Global Energy Services Mr. Davis is responsible for the management and development of GreenHouse’s energy solutions business.Between 2008 and 2010, Mr. Davis worked as the Director of Utility Solutions at Energy and Power Solutions, Inc., a provider of energy efficiency engineering and construction services.The Company’s customers were primarily industrial companies that were seeking to reduce energy consumption, costs and carbon emissions to achieve their sustainability goals.Between 2002 and 2008, Mr. Davis served as Vice President and General Manager of Pacific Coast Construction, a specialty real-estate construction group.He is also a former Senior Project Manager at Southern California Edison where he worked for over 15 years in electricity distribution, design and construction.Mr. Davis has a Bachelors of Science, Business Administration from Central Methodist College, and a Masters of Environmental Management from Chadwick University.Mr. Davis is a Member of the Association of Energy Engineers, and a Licensed General Contractor in the State of California. Billy C. Jones - Vice President, Government Relations Mr. Jones is responsible for GreenHouse’s business development with various U.S. Government entities, including Federal, State and local Municipalities, as well as foreign governments.He has formerly the Chief Executive Officer of Life Protection Inc., a company he founded in 2006 that was a licensed Government contractor that provided the U. S. Government, Military and Law Enforcement Agencies training programs, support services and the design and construction of various types of facilities.Between 1993 and 2003, Mr. Jones worked at SuperTel Network, Inc., a global telecommunications company he co-founded that implemented satellite based fire control networks and systems worldwide.The Company counted as its customers the United States Department of Defense, the North Atlantic Treaty Organization (NATO), the United Nations, and the British Ministry of Defense.Mr. Jones previously worked at Sprint Nextel Corporation, a global telecommunications company for 25 years, where in his last position with the Company he served as Director of National Accounts.He served in the U.S. Army for 13 years where his last rank was Sergeant, and is a recipient of the Purple Heart. Christopher Ursitti – Chief Innovation Officer Mr. Ursitti serves as Chief Innovation Officer of GreenHouse Holdings, Inc. and is responsible for business development and strategy.Since 1997, Mr. Ursittihas served as the Managing Partner of the Los Angeles Center Studio, a multi-use office and production facility located in the heart of down town Los Angeles on 20 acres.The facility has state-of-the-art sound stages has been the home to thousands of feature films and television projects.The studio is managed by The Hollywood Location Co., a company in which Mr. Ursitti is an investor that represents industrial properties around the country that are sought after for filming locations. Mr. Ursitti co-founded CNa Pali Coast Development in 2006, a construction development company dedicated to building high-end eco-friendly estate homes in Pacific Palisades, California. Mr. Ursitti serves on the board of directors of Opportunity Green and the Calvary Christian School Foundation. He is a graduate of Westminster College, from which he’s been nominated to receive a Lifetime Alumni Achievement Award. Sean Entin – Chief Marketing Officer Mr. Entin serves as Chief Marketing Officer of GreenHouse Holdings, Inc. and is responsible for development and implementation of marketing strategies at GreenHouse to support the deployment of its eco-friendly products and services.Mr. Entin co-founded CNa Pali Coast Development in 2006, a construction development company dedicated to building high-end eco-friendly estate homes in Pacific Palisades, California.The custom homes range from 5,000 square feet in size to 8,000 square feet.Mr. Entin also played an integral role in the development of Los Angeles Center Studio, and assisted in raising capital for the multi-use office and production facility located in the heart of down town Los Angeles on 20 acres.The 450,000 square foot facility with 6 (18,000 sq ft) state-of-the-art sound stages has been the home to thousands of feature films and television projects.Mr. Entin has also co-founded several media production companies including Bridge Pictures and Epicenter Films which produced movies, live events, commercials, and music videos.He began his entrepreneurial adventures as a student at the University of Southern California, where he pursued a bachelor of arts degree in entrepreneurship/business administration. Seymour G. Siegel - Director Mr. Siegel is a Principal of Rothstein Kass, a national firm of certified public accountants and consultants with approximately 900 member and offices in 9 cities, and is continuing the business founded in 1994.Prior to joining Rothstein Kass, Mr. Siegel co-founded Siegel Rich Inc. in 1994, a firm that provided advisory services to businesses primarily in mergers and acquisitions, succession planning, strategic alliances, problem resolution, operational and long range planning and finance sourcing. From 1974-1990, Mr. Siegel was the Managing Partner and founder of Siegel Rich & Co., CPA's, which merged with Weiser, LLP. From 1990-1994, Mr. Siegel was senior partner at Weiser LLP, a large regional firm of accountants and consultants.He received his Bachelor of Business Administration degree from Bernard Baruch School of the City College of New York.He has been a director of numerous business, philanthropic and civic organizations. He is currently a director and chairman of the Audit Committees of Hauppauge Digital, Inc., Emerging Vision, Inc. and Air Industries Group, and serves as the chairman of our Audit Committee.Mr. Siegelbrings a strong business background to us, having worked as a certified public accountant for over 20 years and gained substantial experience in overseeing the management of diverse organizations.As a result of this service, Mr. Siegel has a broad understanding of the operational, financial and strategic issues facing public companies. 26 Table of Contents Charles R. Allured - Director Mr. Allured has over 30 years of service in the energy industry.He has held senior management positions in electric, natural gas and water serving public utilities, as well as held the position of Energy Services Manager for one of the largest food processors in the US.As Vice President for Energy and Power Solutions (EPS) since 2004, Mr. Allured was charged with overseeing nearly every aspect of EPS’ business including Procurement and Contract Negotiations, General Manager, Energy Projects, General Manager, xChange Point, Administration, Legal, Information Technology, Human Resources, Facility Management, Regional Management, Technical Officer, Safety Officer, Development Management, Project Management, Client Services, and Engineering. He started his career with Pacific Gas and Electric Company as a steam plant operator in 1979 and after holding several positions he left PG&E as the Technical Training Manager in 1986.Mr. Allured then joined Sierra Pacific Power Company where he enjoyed a 13 year career and left as the Director of Major Accounts.He joined Enron Energy Services and held the positions of National Development Manager and National Accounts Manager.After four years of service he was recruited to work for Dean Foods as the Manager of Energy Services.Mr. Allured has served as Director on several Boards including Nevada Business Week, Nevada Manufacturing Association, and Northern Nevada Chapter of United Way and as the Board President of the Galena Forest Estates Home Owners Association and the American Marketing Association. MrAllured brings to the Board extensive knowledge of the energy industry , Having served insenior corporate positions in energy providers he has a vast knowledge of the industry. Hisbusiness experience provides him witha broad understanding of the operational, financial and strategic issues facing companies in the energy sector. Floyd H. Trogdon – Director Floyd H. Trogdon retired from the United States Air Force as a Brigadier General after 32 years of active duty. During that service he held positions of increasing responsibility as a Command Pilot and Navigator in operational areas and as staff officer in Research and Development in nuclear weapon, aircraft, and missile, command, control and communications areas. He flew combat missions in World War II and Vietnam. At the time of his retirement from the Air Force, he was Acting Deputy Assistant Secretary of Defense for Acquisition Policy.After his Air Force retirement, Trogdon served in a number of key positions in industry and until recently was Chairman of the Board and Chief Executive Officer of Life Protection Inc. Mr Trogdon also has extensive knowledge of the industry and the military, a current customer of ours.His background provides him with a broad understanding of the operational, financial and strategic issues facing us in our interaction with the military Audit Committee The board of directors has an Audit Committee whose current members are Messrs. Siegel (Chairman), Allured and Trogdon. The primary purpose of the Audit Committee is to act on behalf of the board of directors in its oversight of all material aspects of our accounting and financial reporting processes, internal controls and audit functions, including our compliance with Section 404 of the Sarbanes-Oxley Act of 2002. The board of directors has determined that Mr. Siegel is an “audit committee financial expert” as that term is defined under Regulation S-K, Item 407 (d)(5)(ii), and that he is independent under the current rules of the NASDAQ Stock Market and SEC rules and regulations. Director Independence During the 2010 fiscal year, the following individuals served as members of our board of directors: John Galt, Russ Earnshaw, Sean Entin (resigned September 12, 2010), Chris Ursitti (resigned September 12, 2010), Seymour G. Siegel (appointed September 13, 2010), Charles R. Allured (appointed September 13, 2010) and Floyd H. Trogdon (appointed September 13, 2010). Of such directors, only Messrs. Siegel, Allured and Trogdon, were “independent” as such term is defined in the listing standards of The NASDAQ Stock Market and the applicable rules of the SEC. Code of Ethics and Conduct Our board of directors adopted a code of business ethics and conduct (the “Code of Ethics”), applicable to all of our executives, directors and employees. The Code of Ethics is available in print to any shareholder that requests a copy. Copies may be obtained by contacting Investor Relations at our corporate headquarters. 27 Table of Contents Executive Compensation Executive Officer Compensation The following table sets forth all of the compensation awarded to, earned by or paid to (i) each individual serving as our principal executive officer during our last completed fiscal year; and (ii) each other individual that served as an executive officer at the conclusion of the fiscal year ended December 31, 2010 and who received in excess of $100,000 in the form of salary and bonus during such fiscal year (collectively, the Named Executives). Name and Principal Position Year Salary Bonus Option Awards Non-Equity Incentive Plan Compensation All Other Compensation (3) Total John Galt, Executive Chairman (1) $
